EXHIBIT 10.24
 
SUMMARY OF NAMED EXECUTIVE OFFICERS’ COMPENSATION FOR FISCAL 2010
 
Base Salaries.  Following are the current annual base salaries for the executive
officers employed by Pacific Sunwear of California, Inc. (the “Company”) as of
March 31, 2010, who will be included in the Company’s proxy statement to be
filed with the Securities and Exchange Commission for the Company’s 2010 Annual
Meeting of Shareholders (the “Named Executive Officers”):
 

             
Named Executive Officer
  Title   Annual Base Salary    
Gary H. Schoenfeld
  President, Chief Executive Officer and Director   $ 1,050,000  
Charles Mescher
  Senior Vice President, GMM, Young Mens   $ 400,000  
Christine Lee
  Senior Vice President, GMM, Juniors   $ 350,000  
Robert Cameron
  Senior Vice President, Marketing   $ 325,000  
Michael L. Henry
  Senior Vice President, Chief Financial Officer and Secretary   $ 300,000  
Craig E. Gosselin
  Senior Vice President, General Counsel and Human Resources   $ 350,000  


 
Annual Bonuses.  The Company provides each of the Named Executive Officers with
an annual incentive bonus opportunity. Actual bonus amounts are determined by a
combination of (i) the Company’s achievement of pre-set financial goals,
(ii) the individual’s achievement of personal goals, and (iii) in some cases,
the achievement of financial goals of the individual’s department. All bonuses
are approved by the Compensation Committee of the Company’s Board of Directors.
Mr. Schoenfeld’s target incentive bonus is 100% of his base salary with a
maximum incentive bonus of 200% of his base salary. All other Named Executive
Officers have a target incentive bonus of 50% of his or her base salary with a
maximum incentive bonus of 100% of his or her base salary.
 
Additional Compensation.  The Named Executive Officers are also entitled to
participate in various Company plans, including equity plans, and may be subject
to other written agreements, in each case as set forth in exhibits to the
Company’s filings with the Securities and Exchange Commission. In addition, the
Named Executive Officers may be eligible to receive perquisites and other
personal benefits as disclosed in the Company’s proxy statements filed with the
Securities and Exchange Commission in connection with the Company’s annual
meetings of shareholders.

